Citation Nr: 0426396	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in New Orleans, 
Louisiana, which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

During the veteran's May 2004 travel Board hearing, he 
testified that he applied for Social Security Disability 
(SSD) benefits but was denied.  He subsequently appealed the 
decision but he did not fit the criteria for eligibility.  
No attempt was made to obtain the Social Security decision 
the veteran testified was appealed or the underlying records 
associated with it.  "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration . . 
. and to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The RO 
should contact the Social Security Administration (SSA) and 
obtain a copy of the veteran's disability determination 
along with all supporting medical records used to reach the 
decision.  

The Board observes that a claim for service connection for 
PTSD requires, among other things, verification of the 
veteran's alleged in-service stressors.  38 C.F.R. § 
3.304(f).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  In 
this case, the veteran alleges a non-combat related stressor, 
which occurred while stationed in Japan.  Specifically, he 
reported that on the evening of October 14, 1973, in Iwakuni, 
Japan, while walking back to the military base after a rock 
concert, him, his brother and two friends were attacked on a 
Japanese style bridge, by a group of 15 Marines and Japanese 
nationals.  He recalled that during the attack he threw two 
men off the bridge.  He was not thinking of the distance to 
the bottom because he felt he was fighting for his life.  He 
was later informed by an investigator, that two of the men 
thrown from the bridge died.  The veteran, his brother, 
M.W.M. and a friend T.M. and , were badly injured and 
received medical treatment.  The veteran and T M. suffered a 
concussion.  The veteran was not hospitalized but he was 
treated and released and T.M. was hospitalized for a day or 
two.  In regards to M.W.M., he was severely beaten, a wine 
bottle was broken over his head and when the veteran finally 
reached his brother, he was unrecognizable.  The veteran 
stated that he left Japan a few days later and his brother 
was released from the hospital a week later.   

The Board acknowledges that the RO has attempted to verify 
some of the stressor information provided by the veteran, 
specifically whether an investigative report was conducted by 
the Naval Criminal Investigative Service (NCIS) as to the 
above incident.  However, in January 2003, the RO received a 
reply from NCIS, which noted "nothing pertinent, nothing 
derogatory."  This reply provided no information for VA 
purposes.

However, the RO has not attempted to obtain the veteran's, 
T.M.'s or M.W.M.'s hospitalization records from the date in 
question, nor has the RO attempted to obtain T.M's or 
M.W.M.'s service personnel records.  During a Travel Board 
hearing before the undersigned, the veteran indicated that 
both his brother and T.M. were willing to release their 
service personnel records and service medical records to 
confirm the event in question. The RO should ask the veteran 
to submit the correct address of T.M. and M.W.M.  After 
obtaining the proper releases from the parties, the RO should 
contact the base hospital in Yakuta, Japan, and request all 
medical records pertaining to treatment rendered during the 
period of October 1973 to November 1973, for the veteran, 
T.M. and M.W.M.  Thereafter, the RO should attempt to obtain 
T.M.'s and M.W.M.'s service personnel records in order to 
verify whether they were also present in Japan at the same 
time the incident occurred.  Once this information is 
obtained, the RO should then attempt to verify the veteran's 
alleged in-service stressors.  See id.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

3.  The RO should once again contact the 
Naval Criminal Investigative Service, 
and ask for specific responses to the 
following questions:	

a.	On October 14, 1973, did a fight, 
brawl, or other incident occur at 
Kentai Park, near Iwakuni, Japan, 
involving several Marines Corp. 
members?
b.	If an incident occurred, were the 
veteran, his brother (M.W.M.) and a 
friend (T.M.), involved?
c.	Did any deaths or serious injuries 
result from the incident?
d.	If an incident occurred, can copies of 
records documenting the event be 
forwarded with the response to VA for 
purposes of verifying the veteran's 
statements?

4.  The RO should contact the veteran, 
and obtain the proper mailing address 
of T.M. and M.W.M.  Once this 
information is obtained, the RO should 
send the appropriate releases to the 
individuals for release of their 
hospital records from the base hospital 
in Yakuta, Japan, and for the release 
of their service personnel records and 
service medical records.  After the 
necessary releases are obtained, the RO 
should contact the base hospital in 
Yakuta, Japan, and request all medical 
records pertaining to treatment 
rendered from October 1973 to November 
1973 for the veteran, T.M. and M.W.M.  
The RO should also obtain service 
personnel records and service medical 
records for these individuals.

5.  Once, the information is obtained, 
the RO should then review the file, 
including all parties service personnel 
records, all parties medical records and 
stressor statements from the veteran.  
If no stressor has been verified, the RO 
should so state.

6.  If, and only if, a stressor is 
identified, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he 
suffers from PTSD as a result of the 
claimed stressors.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review tool place should be included in 
the report of the examiner.  If PTSD is 
diagnosed, the psychiatrist should 
indicate whether it is the result of the 
verified stressor.  Complete reasons and 
bases should accompany any opinion 
rendered.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




